DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2014/0200621 to Malackowski et al. in view of U. S. Publication No. 2007/0197891 to Shachar et al.
Regarding Claims 1 and 5, Malackowski teaches a system for medical object tracking, comprising: a plurality of radio frequency transceivers, each of the plurality of radio frequency transceivers configured to emit a radio frequency signal at a first respective frequency; a plurality of radio frequency beacons, each of the plurality of radiofrequency beacons being removably attachable to a respective medical object, the respective medical object being at least one bone and at least one cutting instrument, each radio frequency beacon being configured to modify the radio frequency signal from the respective first frequency to a second respective frequency different than the first respective frequency (figs. 1, 3, 4-6 and para 0106 teaches a plurality of RF receivers 
Malckowski does not expressly teach each radio frequency bacon including: an antenna housing/dome, the antenna housing including an antenna disposed within.
Shachar teaches each radio frequency bacon including: an antenna housing, the antenna housing/dome including an antenna disposed within (figs. 4a-I element 8 is an antenna and element 9 is a housing on which the antenna is disposed).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Malckowski with an antenna housing, the antenna housing including an antenna disposed within as taught by Shachar, since such a setup would result in easy control of the radio frequencies for the RF signal. 
Regarding Claim 3, Malackowski teaches plurality of radio frequency beacons includes three beacons, a first of the plurality of beacons being configured to be removably affixed to the distal end of a femur, a second of the plurality of beacons being configured to be removably affixed to a proximal end of the tibia, and a third of the plurality of beacons being configured to be removably affixed to a cutting instrument of a robotic arm (para 0106 teaches a plurality of RF transmitters and attaching them to robotic arm; furthermore location of RF transmitters are a functional limitation).

Allowable Subject Matter
Claim 4 is allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2014/0200621 to Malackowski et al.; U. S. Publication No. 2016/0360997 to Yadav et al.; and U. S. Publication No. 2013/0172907 to Harris; none of the prior art alone or in combination teaches “a platform; a first medical object fixation element extending from and perpendicular to the platform; a second medical objection fixation element being disposed at an oblique angle to the platform; a dome, the dome including an antenna disposed within; an accelerometer disposed within the dome; 33Attorney Docket No. 2048-2CIPCON processing circuitry disposed between the dome at the platform, the accelerometer and the antenna being affixed to the processing circuitry; and the processing circuitry being configured to modify the radio frequency signal from the respective first frequency to the second respective frequency different than the first respective frequency”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793